In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00027-CR



         ROGER DALE GAMMONS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1423873




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                               MEMORANDUM OPINION
       In Hopkins County, Texas, Roger Dale Gammons was indicted on two counts of possession

of more than four grams but less than 200 grams of a controlled substance and one count of

tampering with physical evidence. Gammons entered an open plea of guilty to the charges and

pled “true” to the two prior felony enhancements alleged by the State. After a hearing on

punishment, the trial court sentenced him to life in prison for each of the three charges, with the

sentences to run concurrently. Gammons was convicted as a habitual felon under Section 12.42(d)

of the Texas Penal Code due to two prior non-state-jail-felony convictions in Kaufman and Van

Zandt Counties. See TEX. PENAL CODE ANN. § 12.42(d) (West Supp. 2014).

       Gammons has filed a single brief in which he raises issues common to all of his appeals.

Here, Gammons appeals from his conviction for tampering with physical evidence. He contends

(1) that his guilty plea was not voluntary because he was incompletely admonished regarding

eligibility for community supervision; (2) that the trial judge erred by failing to recuse himself

when he had personal knowledge of disputed facts relating to the enhancement paragraph(s); and

(3) that the trial judge erred by failing to recuse himself after having previously served as

Gammons’ counsel in related criminal proceedings.

       We addressed these issues in detail in our opinion of this date on Gammons’ appeal in

cause number 06-15-00026-CR. For the reasons stated there, we likewise conclude that error has

not been shown in this case.




                                                2
      We affirm the trial court’s judgment.



                                              Bailey C. Moseley
                                              Justice

Date Submitted:      July 8, 2015
Date Decided:        August 11, 2015


Do Not Publish




                                                3